Citation Nr: 0936211	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-31 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In July 2009, the Veteran testified at a hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the 
Veteran's bilateral hearing loss preexisted his military 
service.

2.  The preponderance of the competent and credible medical 
evidence of record clearly and unmistakably shows the 
Veteran's bilateral hearing loss was not aggravated by his 
military service.

3.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss not aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2008).

2.  Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in May 
2008, prior to the June 2008 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letter as well as the June 2008 rating 
decision, an August 2008 letter, and the September 2008 
statement of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209); 
rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Furthermore, there can be no prejudice to the Veteran due to 
a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.  The record also shows that the 
Veteran was afforded a VA examination in connection with his 
claims in June 2008 which examination, along with its 
September 2008 addendum, is adequate to adjudicate the appeal 
because they provide medical opinions as to the origins or 
etiology of the Veteran's hearing loss and tinnitus as well 
as a rational for these opinions.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Barr v. Nicholson, 21 Vet App 303 (2007).  Therefore, despite 
the Veteran's representative's claim to the contrary, a 
remand for another VA examination is not required. 

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  



The Claims

The Veteran contends that his bilateral hearing loss 
preexisted military service and was aggravated by such 
service.  In the alternative, it is also alleged that the 
Veteran's bilateral hearing loss was directly caused by his 
military service.   The Veteran also contends that his 
tinnitus was directly caused by his military service.  It is 
also requested that the Veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Sensorineural hearing loss, if manifest to 
a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence").  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Bilateral Hearing Loss

As reported above, the Veteran contends that his bilateral 
hearing loss preexisted military service and was aggravated 
by such service.  Moreover, the Board finds that the evidence 
of record clearly and unmistakably demonstrates that the 
Veteran's bilateral hearing loss preexisted his military 
service.  The Board has reached this conclusion because his 
July 1969 enlistment examination documented hearing loss in 
each ear as denied by 38 C.F.R. § 3.385.  Moreover, the June 
2008 VA audiological examiner, after a review of the record 
on appeal, opined that "bilateral high frequency hearing 
loss was present at enlistment."  This medical opinion is 
not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Given this record, the 
Board finds that the clear and unmistakable evidence shows 
that the Veteran's bilateral hearing loss preexisted his 
active duty service.

The Board will next turn to the question of aggravation.  In 
this regard, a subsequent April 1981 service treatment record 
included the opinion that the "[a]udiogram done today is not 
much, if any, worse than [the] Induction audiogram done [in] 
1970 . . ."  The diagnosis was stabilized hi-tone neuro-
sensory hearing loss.  Moreover, the June 2008 VA 
audiological examiner, after a review of the record on appeal 
and an examination of the claimant, opined that "bilateral 
high frequency hearing loss was present at enlistment and 
there was no progression from enlistment to separation from 
service."  

The Board recognizes the opinion proffered by the Veteran's 
audiologist, Roy Christensen, after a review of the record on 
appeal that the claimant's hearing loss was "more likely 
than not caused by noise exposure while serving in the 
military" based on the type, configuration, and degree of 
hearing loss and his history.   However, this opinion is not 
responsive to the question current before the Board (i.e., 
whether a pre-existing problem with hearing loss was 
aggravated by military service).  Furthermore, the 
audiologist neither acknowledged nor discussed the 
audiological findings recorded at entry into active duty.  
Thus, the Board concludes that the opinion proffered is 
neither competent nor credible evidence to rebut the June 
2008 VA examiner's opinion.

Therefore, since the June 2008 VA examiner's opinion is not 
contradicted by any other medical opinion of record (see 
Colvin, supra.), the Board also finds that there is clear and 
unmistakable evidence to establish that the Veteran's 
bilateral hearing loss, which pre-exited military service, 
was not aggravated beyond its normal progression during his 
active duty service.  

In reaching the above conclusion, the Board has not 
overlooked the Veteran's personal hearing testimony, his 
statements to his healthcare providers, or his and his 
representative's written statements to the RO.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 
(2002).  However, laypersons are generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

In this regard, the Board finds that whether bilateral 
hearing loss, which pre-existed military service, was 
aggravated by that military service, is a question that 
requires medical knowledge.  Therefore, the Board finds more 
competent and credible the medical opinion of record which 
opined that his bilateral hearing loss was not aggravated by 
military service, than these lay assertions.  Id.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and the claim is denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Lastly, the Board notes that for the reasons explained above 
that the Veteran's bilateral hearing loss pre-existed his 
military service and was not aggravated by that service.  
Therefore, the Board need not address the question of direct 
causation because, since the Board found that his bilateral 
hearing loss pre-existed military service, it is inapplicable 
to the current appeal.



Tinnitus

As to service incurrence for tinnitus under 38 C.F.R. 
§ 3.303(a), the Board notes that the Veteran's occupational 
specialty was electronic computer technician.  Moreover, the 
Veteran is both competent and credible to report on the fact 
that he was exposed to noise while on active duty.  Buchanan, 
supra; Jandreau, supra; Charles v. Principi, 16, Vet. App. 
370 (2002).  Therefore, the Board will concede that he was 
exposed to noises while on active duty.  

However, service treatment records, including the April 1981 
treatment record that discussed his hearing loss, are 
negative for complaints, diagnoses, or treatment for 
tinnitus.  Therefore, entitlement to service connection for 
tinnitus based on in-service incurrence must be denied 
despite the fact that the Veteran was exposed to noise while 
on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1981 and first 
being diagnosed with tinnitus at the 2008 VA examination to 
be compelling evidence against finding continuity.  Put 
another way, the 27 year gap between the Veteran's discharge 
from active duty and the first evidence of tinnitus weighs 
heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.  
The Board also recognizes, as reported at the July 2009 
personal hearing, that the Veteran did no understand the 
difference between hearing loss and tinnitus until first seen 
by his private audiologist in 2003 and that at all the times 
he complained of hearing loss in service and since that time 
he was also complaining of tinnitus.  However, upon review of 
the claims folder, the Board finds that the Veteran's 
assertions that he has had tinnitus since service are not 
credible.  In this regard, his claim of having problems with 
ringing in his ears since active duty is contrary to what is 
found in the in-service and post-service medical records 
including the April 1981 treatment record that discussed his 
hearing loss.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
tinnitus for 27 years following his separation from active 
duty, than the Veteran's report of a history of ringing in 
his ears since service.  Therefore, entitlement to service 
connection for tinnitus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's tinnitus and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the June 2008 VA examiner opined after a review of the record 
on appeal and an examination of the claimant that it was not 
related to his military service.  Moreover, in the September 
2008 addendum, that examiner explained that he reached this 
conclusion because the evidence did not show that his hearing 
loss was due to his military service and therefore his 
tinnitus was not due to his military service.  These opinions 
are not contradicted by any other medical opinion of record.  
See Colvin, supra.  

As to the Veteran and his representative's claims that the 
appellant's tinnitus was caused by his military service and 
in-service noise exposure, as reported above, laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen, supra; see also Bostain, supra.  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, supra; 
Charles, supra.  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that tinnitus is such a 
condition.  Charles, supra.  In such cases however, the Board 
is within its province to weigh the lay statements and to 
make a credibility determination as to whether that evidence 
is sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.   
However, as noted above, the Board finds that the Veteran's 
assertion of tinnitus since service lacks credibility.  Thus, 
the Board places greater probative value on the VA medical 
opinion cited above which was only provided after the 
examiner reviewed the Veteran's claims folder that contained 
his service treatment records.  

Based on the discussion above, the Board also finds that 
service connection for tinnitus is not warranted based on the 
initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


